Citation Nr: 1539972	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  14-08 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, dysthymic disorder, and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran has claimed service connection for PTSD, depression, and anxiety.  His claims have been reframed into a single claim for service connection for an acquired psychiatric disability, as reflected above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran was scheduled to appear for a personal hearing to provide testimony in support of his claim, but he withdrew his request in an April 2014 communication.  He has not since asked that it be rescheduled, and it is considered withdrawn.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran's claim requires additional development.

The RO made no attempt to confirm the Veteran's stressors, which should be accomplished on remand.

The Veteran's private physician authored an opinion in October 2011 wherein she indicated that his PTSD was as likely as not related to experiences from Vietnam.  Unfortunately, Dr. R.P.'s opinion and records do not show how the Veteran's symptoms conform with the diagnostic criteria for diagnosing PTSD, as required by VA regulation.  See 38 C.F.R. §§ 3.304(f) and 4.125 (2015).  Dr. R.P. did not comment on whether depression, or any other diagnosed disability, were also related to service.

The April 2011 VA examination report indicates the Veteran's symptoms do not meet the criteria for PTSD, but it does not adequately explain what is missing.  The VA examiner also found it less likely that depression was related to service, because he was not treated for depression during service, which is not the correct standard.  The examiner did not comment on the Veteran's private treatment records, which document complaints related to service, and was not given an opportunity to comment on the Dr. R.P.'s positive opinion.  Finally, the VA examiner diagnosed dysthymic disorder, but did not provide an opinion on whether that is related to the Veteran's service.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Therefore, the Veteran will be provided with an updated examination.  On remand, the Veteran will be given the opportunity to have additional treatment records obtained for review.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his acquired psychiatric disability, and make arrangements to obtain all records not already associated with the claims file, to include updated VA treatment records.  Ensure that a complete copy of VA mental health treatment is associated with the claims file.

2.  Make an attempt to verify the Veteran's stressors.  To that end, ask him to complete the appropriate stressor forms.

3.  After receipt of records, schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any diagnosed psychiatric disability is related to service.  The Veteran's records shows diagnoses of PTSD, acute MDD, depression, and dysthymic disorder.  The examiner is asked to review the claims file and to conduct a complete examination along with necessary diagnostic testing.

Although required to review the claims file, the Board notes the Veteran served on active duty from October 1966 to October 1968.  He served in the Republic of Vietnam as a petrol storage specialist, and worked with refueling helicopters.  In his position, he alleges that he often saw injured troops.  He also was able to hear gunfire and other military noise, which caused him distress.  He separated from service without making any complaints of mental health issues, and without any diagnoses.  His VA treatment records show complaints of depression and other symptoms as far back November 2006, although more recent records appear to attribute his symptoms to his retirement in 2009.  The April 2011 VA examiner found the Veteran did not meet the criteria for PTSD, and instead diagnosed dysthymic disorder, but did not opine on the latter.  The Veteran's private physician, Dr. R.P. opined in October 2011 that he has PTSD as a result of traumatic experiences in Vietnam, but did not provide enough information regarding whether the diagnosis was made in accordance with the DSM.  

To reiterate, the examiner is asked to review the history and to make all appropriate diagnoses.  The examiner is then asked to render an opinion on the likelihood that any currently diagnosed disorder is related or attributable to active military service.  The examiner is asked whether the Veteran's reported stressor(s) is/are related to the Veteran's fear of hostile military or terrorist activity (§ 3.304(f)(3)).  All opinions are to be supported with explanatory rationale, including citation to evidence in the record.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

